COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
                                                                 No. 08-11-00181-CV
 IN THE INTEREST OF:                             §
                                                                      Appeal from
 A.C.C., A MINOR CHILD.                          §
                                                                  388th District Court
                                                 §
                                                               of El Paso County, Texas
                                                 §
                                                                 (TC # 2006CM3059)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to

TEX .R.APP .P. 42.1 because the parties have reached a settlement. We grant the motion and dismiss

the appeal with prejudice. The motion to dismiss does not reflect that the parties have reached an

agreement regarding costs. Accordingly, we assess costs against Appellant. See TEX .R.APP .P.

42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).


November 2, 2011
                                              ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, J., and Antcliff, J.